DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 14, 18, 19, 21, 23-26, 68, 69, 72-79 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0021265 A1 to Luciano (‘265 Luciano) in view of U.S. Pub. No. 2009/0098933 A1 to Walker (‘933 Walker) in further view of U.S. Pub. No. 2004/0162142 A1 to Cousineau (Cousineau)
Regarding claims 1 and 18, ‘265 Luciano discloses, 
a system, comprising: a gaming platform server comprising one or more processing units programmed or configured to provide an online gaming platform (paragraph 33) by which a user can play one or more wager-based games on a remote device operated by the user and in communication with the gaming platform server via the internet (Abstract, paragraph 33), wherein the one or more processing units of the gaming platform being further programmed or configured to: 
receive input indicating a selection of a credit conversion rate to convert a real-money account balance for the user into a number of credits available to the user for game play, the real-money account balance being for a real-world currency (paragraphs 36, 40, “The CPU calculates full game credits and partial game credits based upon the voucher value and the user selected credit value at step 128”); 
receive input, indicating a selection of a wager-based game for play by the user (Paragraphs 37, 40, by inserting (inputting) a voucher into a player initiates game play selection of wager-based game for play); 
convert the real-money account balance for the user into the number of credits available to the user for game play (paragraphs 39, 43), the credit conversion rate resulting in a single one of the credits having a value in terms of the real-world currency that is less than a lowest real-world-available denomination of the real-world currency (paragraph 38-40, Claim 9, receives from the player input device player input selecting a credit value that is less than a smallest denomination for standard currency “Player terminal 26 communicates with database server 22 to access the database stored thereon and retrieve data associated with the voucher. The database server verifies that the voucher is valid and determines its monetary value at step 64”).
Receive input, indicating an updated number of credits available to the user for game play (paragraph 41)
Convert, using the selected credit conversion rate, the updated number of credits into an updated real-money account balance (paragraph 73.  The game credits are converted into a redemption value which is printed by the voucher.)
Cause modification of the display screen to be presented via a display device on the remote device, the display screen being modified to show, together with image content data for game play display for the selected wager based game, the updated real money account balance from the gaming platform server  (figure 3 #50 paragraph 36 is total redemption value which is the real money account balance, these balances are updated and modified as per paragraph 41, paragraph 61 discloses display of the game play, fig 5 #92)
‘265 Luciano fails to disclose that the one or more wager based games are provided by a game server, and wherein the input is received at the gaming platform server, the conversion occurs at the gaming platform server, and the display screen is modified at the gaming platform server, as well as failing to disclose a server that is programmed or configured to; transmit to the remote device, via an interface and as part of launching the wager-based game, the number of credits available to the user for game play for use with the selected wager-based game. The gameplay being provided using a random number generator and win determination logic at the game server or at the remote device on which the selected wager based game is played, the RNG being configured to generate random numbers for the selected wager based game, and the win determination logic being configured to determine game outcome data depending on the random numbers generated for the selected wager based game  However Walker discloses, a server that is programmed or configured to; transmit to the remote device, via an interface and as part of launching the wager-based game, the number of credits available to the user for game play for use with the selected wager-based game (paragraphs 150, 171).  ‘933 Walker further discloses use of a server to perform tasks in place of or in addition to a gaming platform so as to add additional functionality (paragraph 108 generally discloses receipt of any sort of information such as RNG outcomes from a server, known as a thin client oriented device. Paragraph 147 discloses a “virtual session” wherein the gameplays are enabled entirely by a separate device from the gaming device.  Paragraph 148 discloses that the game software does not need to be modified for the game to be provided.  A variety of specific further disclosures of tasks being offloaded to the server are throughout the specification, a non-exhaustive list including: paragraphs 105 and 106 disclosing a server being able to configure a gaming device such as changing a probability table, transmitting new software, providing downloadable playable games.  Paragraph 110 discloses a secondary device which outputs coins or tokens. Paragraph 163-165 discloses an ability for a server to allow for a suspend and restart of sessions)  Walker further discloses The gameplay being provided using a random number generator and win determination logic at the game server or at the remote device on which the selected wager based game is played, the RNG being configured to generate random numbers for the selected wager based game, and the win determination logic being configured to determine game outcome data depending on the random numbers generated for the selected wager based game  (paragraph 107 discloses use of a random number generator, paragraph 108 discloses the gaming device receives the outcome from a gaming server which generates the random number.  paragraph 124 discloses the random number being associated with an outcome thru a probability database) As such the combination of ‘265 Luciano in view of ‘933 Walker discloses the invention as disclosed in ‘265 Luciano with tasks offloaded to a server in a “thin client” oriented device as disclosed in ‘933 Walker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine ‘265 Luciano with ‘933 Walker in order to perform server side processing, which would reduce the workload required by individual gaming machines to perform game processing, as well as to allow for additional play capabilities of the device without modification of the game software (as disclosed in Walker paragraph 148)
‘265 Luciano and ‘933 Walker fail to disclose wherein the one or more wager based games are provided by a remote game server operated by a third party entity different than an operator of the gaming server, however Cousineau discloses the one or more wager based games are provided by a remote game server operated by a third party entity different than an operator of the gaming server (paragraph 20, 35, 37).  With respect to the “gaming server” and “gaming platform server”, Walker discloses a plurality of servers (paragraph 87), and Cousineau discloses different servers performing different tasks (figure 3, game server, third party server, bank server).  Thus Luciano in view of Walker in view of Cousineau would teach providing all of the steps described within the claims on a plurality of servers rather than on a single server, with the “game server 18” of Cousineau teaching the “gaming platform server” and the “third party server 52” of Cousineau teaching the “gaming server” of the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine ‘265 Luciano and ‘933 Walker with Cousineau in order to allow for offloading of some of the load of operation to a different entity.
Regarding claim 2, ‘265 Luciano discloses, the one or more processing units of the gaming platform server are further programmed or configured to: receive the input indicating the updated number of credits upon completion of a game play session comprising a plurality of game plays of the selected wager-based game, input an updated number of credits available to the user for game play (e.g., see ¶ 41, The credits and voucher value will increase, decrease, or stay the same depending upon the results of the game event. The values in display 32 are updated and game data may be recorded in the database at step 134. The display is updated with new full game credits, partial game credits and voucher value at step 134); 
Regarding claim 3, ‘265 Luciano discloses, the updated number of credits is received by the gaming platform server only after a user selects to exit the selected wager-based game and not between games of the wager-based game during the game play session (e.g., see Figure 7, e.g., see ¶ 73). 
Regarding claim 5, ‘265 Luciano discloses, the one or more processing units of the gaming platform server are further programmed or configured to: during a game play session comprising a plurality of game plays of the selected wager-based game, receive an updated number of credits available to the user for game play, wherein the updated number of credits is received by the gaming platform server as each game of the game play session is completed (e.g., see ¶ 69, 70, The new values are 40 full game credits, 0.8 partial game credits, and $10.20 redemption value. [0070] 8. The new credits and voucher value are recorded to the database and the display is updated). 
Regarding claims 7 and 23, ‘265 Luciano discloses, causing the display to be presented includes supplementing the image content data for the game play display with a supplemental display portion adjacent the image content data for the game play display, the supplemental display portion including the updated real money account balance, the supplemental display portion being within a game play window or outside the game play window (e.g., see ¶ 38, 40, If no new denomination is specified a pre-existing or default value will be used. The CPU calculates full game credits and partial game credits based upon the voucher value and the user selected credit value at step 128. The video display displays the full game credits, the partial game credits, and redemption value at step 130.  See figure 3 #32, 50, this is adjacent to and within or outside the game play window)
Regarding claim 8, ‘265 Luciano discloses, a game server comprising one or more processing units, the one or more processing units of the game server being programmed or configured to: receive, via the interface for the selected wager-based game, the number of credits available from the gaming platform server; facilitate a game play session of one or more game plays by the user of the selected wager-based game, the wager-based game providing credit support, an initial available credit balance for the user being set for the game play session at the number of credits received from the gaming platform server; and transmit an updated number of credits to the gaming platform server (e.g., see ¶ 38-40).
Regarding claim 14, ‘265 Luciano discloses, the selected wager-based game natively provides only credit support (e.g., see ¶ 36). 
Regarding claim 19, the system of claim 18, recites similar limitations as claim 2, and is rejected for at least the same reasons as claim 2.
Regarding claim 21, the system of claim 19, recites similar limitations as claim 2, and is rejected for at least the same reasons as claim 2.
Regarding claim 24, ‘265 Luciano discloses, the display displayed to the user comprises one or more display portions that are overlayed onto or replace a game play display for the selected wager-based game, the one or more display portions displaying the updated game play statistics (e.g., see Figure 3, e.g., see ¶ 36, Various meters may be provided for presenting numerical information to the player. These meters may be separate devices or they may be displayed in video display 32. In the preferred embodiment, video display 32 presents total redemption value 50, credit value 53, and number of credits 52. Total redemption value 50 is the total value the player currently has available for redemption. This is preferably displayed in units of the local currency. Credit value 53 is the value of a credit, which is also preferably displayed in units of local currency. As shall be discussed below, the present invention allows for different credit values to be selected. Number of credits 52 is the number of credits the player has available, which is derived by dividing total redemption value 50 by credit value 53). 
Regarding claim 25, ‘265 Luciano discloses, the one or more overlayed or replaced display portions display the game play statistics in terms of the real-world currency but with one or more additional decimal places than are natively supported by the selected wager-based game, thus providing microstake support for the wager-based game (e.g., see Figure 3, e.g., see ¶ 36, 74). 
Regarding claim 26, ‘265 Luciano discloses, the display displayed to the user comprises a real-money game play statistics display portion that displays the updated real-money game play statistics adjacent to a game play display portion that displays the game play (e.g., see Figure 3, e.g., see ¶ 36, 74). 
In claims 68 and 69, Luciano discloses the value of the single one of the credits, in terms of the real-world currency, is less than a lowest real-world available denomination of the real world currency, the value less than the lowest real world available denomination of the real world currency is not natively supported by the selected wager based game and wherein game code for the selected wager based game is not modified to support the value less than the lowest real world available denomination of the real world currency (Luciano Paragraph 37 “the voucher bears information that is read by the voucher reader 38.  Voucher reader 38, player terminal 26, or database server 22 uses the information to derive the value”.  Thus the server may derive the value rather than the gaming terminal.  As such, in the embodiment where the database server is used to derive the value, the game code does not natively support the value less than the lowest real world available denomination on its own, as it requires help from the database server to read the voucher and derive the value.  It is noted by examiner that even if this were not the case, Walker further teaches as per paragraph 148, providing capabilities of a gaming terminal at a server without modifying the code at the gaming terminal)
In claims 72 and 76, Luciano discloses the updated real money account balance having more decimal places than needed for the lowest real world available denomination of the real world currency (#50, 53 shows total redemption value and credit values, with $0.0007 disclosed as a possible credit value as per paragraph 38)
In claims 73 and 77, Luciano in view of Walker discloses an updated real money amount bet per payline and an updated real money amount bet per wager (Luciano paragraph 53 discloses credit value.  Paragraph 13 discloses that the credit value is the wager denomination.  Walker Paragraph 138 discloses outcomes occurring along a payline, thus the combination of Luciano and walker discloses the wagering denomination of Luciano’s display being the amount wagered on the payline of Walker)
In claims 74 and 78, Luciano in view of Walker discloses coordinating access to the one or more wager based games including receiving the input indicating the selection of the wager based game (Luciano paragraph 39) and transmitting the number of credits available to the user for game play (Walker paragraphs 150, 171), control wagering options including receiving input indicating the selection of the credit conversion rate (Luciano paragraph 19), and manage player account information (paragraph 37).  With respect to these steps occurring on a server, this is taught by Walker as set forth in the rejection of claim 1.
In claims 75 and 79, Luciano discloses the inputs, the num2er of credits transmitted, and the modification occur via the remote device and/or game server (see previous rejections)
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘265 Luciano in view of ‘933 Walker in view of Cousineau in further view of U.S. Pub. No. 2006/0052157 A1 to Walker (‘157 Walker).
Regarding claim 4, the system of claim 2, is analyzed with respect to claim 2.
‘265 Luciano in view of Walker in view of Cousineau does not explicitly disclose, upon the user selecting to withdraw the updated real-money account balance, round the real-money account balance to a real-world-available denomination of the real-world currency; and transfer the rounded real-money account balance to another account for the user.
‘157 Walker teaches upon the user selecting to withdraw the updated real-money account balance, round the real-money account balance to a real-world-available denomination of the real-world currency (e.g., see ¶ 268, payouts may be rounded to the nearest whole cent, nearest denomination of ten cents, nearest token denomination, etc.); and transfer the rounded real-money account balance to another account for the user (e.g., see ¶ 72, the gaming device 230 may credit a monetary amount to a financial account associated with a player as a benefit provided to a player. The financial account may be, for example, a credit card account, a debit account, a charge account, a checking account, or a casino account (e.g., an account from which the player may access cashable and/or non-cashable funds using a player tracking card or smart card).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify ‘265 Luciano in view of ‘933 Walker in view of Cousineau by rounding, upon the user selecting to withdraw the updated real-money account balance, the real-money account balance to a real-world-available denomination of the real-world currency; and transferring the rounded real-money account balance to another account for the user, as taught by ‘157 Walker, in order to allow a player to cash out a real world denomination of currency.
Regarding claim 12, the system of claim 2, is analyzed with respect to claim 2.  In addition, as set forth above in the analysis of claim 4, ‘265 Luciano in view of ‘933 Walker in view of Cousineau in view of ‘157 Walker teaches convert the updated number of credits to an updated real-money account balance, wherein the conversion includes rounding the updated real-money account balance to the lowest real-world-available denomination of the real-world currency.
‘265 Luciano in view of ‘933 Walker in view of Cousineau in view of ‘157 Walker further teaches the selected wager-based game and rounding are such that a plurality of wins or losses of the selected wager-based game is required to increase or decrease the real-money account balance by the lowest real-world-available denomination of the real-world currency (e.g., see ¶ 268, payouts may be rounded to the nearest whole cent, nearest denomination of ten cents, nearest token denomination, etc.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify ‘265 Luciano in view of ‘933 Walker in view of Cousineau by using selected wager-based games and rounding, which are such that a plurality of wins or losses of the selected wager-based game is required to increase or decrease the real-money account balance by the lowest real-world-available denomination of the real-world currency, as taught by ‘157 Walker, in order to allow a player to cash out a real world denomination of currency.
Regarding claim 20, the system of claim 19, recites similar limitations as claim 4, and is rejected for at least the same reasons as claim 4.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘265 Luciano in view of ‘933 Walker in view of Cousineau in further view of U.S. Patent No. 7,241,221 to Luciano (‘221 Luciano).
Regarding claim 17, the system of claim 1, is analyzed with respect to claim 1.  In addition, ‘265 Luciano discloses, input, from a second user, a selection of a second credit conversion rate to convert a real-money account balance for the second user into a number of credits available to the second user for game play, the real-money account balance being for a real-world currency; input, from the second user, a selection of a wager-based game for play by the second user; convert the real-money account balance for the second user into the number of credits available to the second user for game play, and transmit, via an interface, the number of credits available to the second user for game play for use with the selected wager-based game (e.g., see ¶ 6, 36, ‘265 Luciano discloses that players are able to select different credit values, so one player may select one value for conversion, and another player may select a different value for conversion).
‘265 Luciano in view of ‘933 Walker in view of Cousineau does not explicitly disclose, the credit conversion rate resulting in a single one of the credits having a value in terms of the real-world currency that is an integer multiple of the lowest real-world-available denomination of the real-world currency.
‘221 Luciano teaches the credit conversion rate resulting in a single one of the credits having a value in terms of the real-world currency that is an integer multiple of the lowest real-world-available denomination of the real-world currency (Col. 3, Lines 10-20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify ‘265 Luciano in view of ‘933 Walker in view of Cousineau by using the credit conversion rate resulting in a single one of the credits having a value in terms of the real-world currency that is an integer multiple of the lowest real-world-available denomination of the real-world currency, as taught by ‘221 Luciano, in order to allow a player to cash out a real world denomination of currency.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ‘265 Luciano in view of ‘933 Walker in view of Cousineau in further view of U.S. Pub. No. 2016/0292954 A1 to Sugai.
Regarding claim 27, the system of claim 26, is analyzed with respect to claim 6.
‘265 Luciano in view of ‘933 Walker in view of Cousineau does not explicitly disclose, the game play display portion is reduced in size but otherwise unmodified from its native appearance.
Sugai teaches the game play display portion is reduced in size but otherwise unmodified from its native appearance.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify ‘265 Luciano in view of ‘933 Walker in view of Cousineau by using a game play display portion is reduced in size but otherwise unmodified from its native appearance, as taught by Sugai, to avoid portions of the game play area being covered up by additional information, which would allow players to continue to play a gaming machine without affecting game play.
Claims 37, 44, 70, 71, and 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over ‘265 Luciano in view of ‘933 Walker in view of Cousineau in further view of U.S. Pub. No. 2011/0207525 A1 to Allen.
Regarding claims 37 and 44, a computing device, recites similar limitations as claim 1.
‘265 Luciano in view of ‘933 Walker in view of Cousineau does not explicitly disclose, one or more game lobby screens displayed to the user. 
Allen teaches one or more game lobby screens displayed to the user (e.g., see Figure 8, e.g., see ¶ 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify ‘265 Luciano in view of ‘933 Walker in view of Cousineau by using one or more game lobby screens displayed to the user, as taught by Allen, in order to provide users with the option of picking games that suit their playing style, which would increase player interest, and subsequently increase casino revenue.
In claims 70 and 71, Luciano discloses the value of the single one of the credits, in terms of the real-world currency is less than a lowest real world available denomination of the real-world currency the value less than the lowest real-world available denomination of the real world currency is not natively supported by the selected wager based game and wherein game code for the selected wager base game is not modified to support the value less than the lowest real world available denomination of the real world currency (Luciano Paragraph 37 “the voucher bears information that is read by the voucher reader 38.  Voucher reader 38, player terminal 26, or database server 22 uses the information to derive the value”.  Thus the server may derive the value rather than the gaming terminal.  As such, in the embodiment where the database server is used to derive the value, the game code does not natively support the value less than the lowest real world available denomination on its own, as it requires help from the database server to read the voucher and derive the value)
In claims 80 and 82, Luciano discloses the updated real money account balance having more decimal places than needed for the lowest real world available denomination of the real world currency (#50, 53 shows total redemption value and credit values, with $0.0007 disclosed as a possible credit value as per paragraph 38)
In claims 81 and 83, Luciano in view of Walker discloses an updated real money amount bet per payline and an updated real money amount bet per wager (Luciano paragraph 53 discloses credit value.  Paragraph 13 discloses that the credit value is the wager denomination.  Walker Paragraph 138 discloses outcomes occurring along a payline, thus the combination of Luciano and walker discloses the wagering denomination of Luciano’s display being the amount wagered on the payline of Walker)
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Cousineau fails to disclose a gaming platform server and a game server of independent claim 1, because the game server of Cousineau cannot be the claimed gaming platform server because it does not provide the claimed functionalities.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, Cousineau was relied upon to teach the one or more wager based games are provided by a remote game server operated by a third party entity different than an operator of the gaming server.  Cousineau discloses a plurality of servers performing particular tasks, Luciano in view of Walker discloses the functionality of the invention as claimed, and Walker discloses a plurality of servers, thus these limitations are taught in combination.
Applicant argues that Cousineau third party server does not provide the one or more wager based games hosted on the claimed game platform.  However, paragraph 20 states “all games which can be transmitted from a server computer of the game sponsor or third party thereof…”  which would be providing one or more wager based games by the server.  Further, paragraphs 35 and 37 disclose a variety of tasks required for playing the game which is provided by the game server including issuance of prizes, transmitting of the game, verifying that the game is winning or losing, etc.  It is unclear what step is believed to be required by the language of the instant application which is missing from the prior art, or what applicant believes is required of “provide an online gaming platform by which a user can play one or more wager based games on a remote device” or “the one or more wager based games are provided by a game server” which is not taught by Cousineau.  The claims, for example, do not claim that the output of the game is streamed to the user’s device, do not claim that the game is being performed within a web browser, etc.  The broadest reasonable interpretation of the language requires a server which “provides an online gaming platform by which a user can play one or more wager based games on a remote device operated by the user” “wherein the one or more wager based games are provided by a game server” in some way shape or form, such as allowing for download of the game onto a remote device as well as providing verification of outcomes and provision of prizes as taught by Cousineau.
Applicant argues that The Office relies on impermissible hindsight when combining Luciano, Walker, and Cousineau.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, one of ordinary skill in the art would know that separating tasks onto multiple servers would allow for the advantage of offloading of some of the load of operation to a different entity.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715